1                               NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                         AUG 21 2018
 4                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
 5                               FOR THE NINTH CIRCUIT
 6
     JANEECE FIELDS,                                  No. 17-17537

                     Plaintiff-Appellant,             D.C. No. 3:17-cv-00272-JST

      v.
                                                      MEMORANDUM*
     BANK OF NEW YORK MELLON; et al.,

                     Defendants-Appellees.
 7
 8                       Appeal from the United States District Court
 9                         for the Northern District of California
10                         Jon S. Tigar, District Judge, Presiding
11
12                               Submitted August 15, 2018**
13
14   Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

15         Janeece Fields appeals pro se from the district court’s judgment dismissing

16   her action alleging federal and state law claims related to a loan on her real

17   property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

18   dismissal under Federal Rule of Civil Procedure 12(b)(6). Cervantes v.


           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
 1   Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011).

 2   We may affirm on any basis supported by the record. Johnson v. Riverside

 3   Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

 4          In her opening brief, Fields fails to address the grounds for dismissal of her

 5   claims related to the 2007 deed of trust, the dismissal of defendant Bank of

 6   America, the striking of her claims based on a violation of the state court’s

 7   temporary restraining order, and the denial of her motion to name doe defendants.

 8   Therefore, Fields has waived her challenge to the district court’s disposition of

 9   these claims and these issues. See Indep. Towers of Wash. v. Washington, 350

10   F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not

11   actually argued in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d

12   139, 144 (9th Cir. 1993) (issues not supported by argument in pro se appellant’s

13   opening brief are waived); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.

14   1994) (“We will not manufacture arguments for an appellant, and a bare assertion

15   does not preserve a claim . . . .”).

16          The district court properly dismissed Fields’s claims related to the 2016

17   notice of default and notice of trustee’s sale because Fields failed to allege facts

18   sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

                                                2                                    17-17537
1   Cir. 2010) (although pro se pleadings are to be liberally construed, a plaintiff must

2   present factual allegations sufficient to state a plausible claim for relief).

3         The district court did not abuse its discretion by denying Fields’s motion for

4   leave to amend to add new defendants and claims based on a violation of the state

5   court’s temporary restraining order. See Serra v. Lappin, 600 F.3d 1191, 1200 (9th

6   Cir. 2010) (setting forth standard of review and factors for permitting leave to

7   amend).

8         AFFIRMED.




                                                3                                    17-17537